COOPER, Justice,
dissenting.
In K-Mart Discount Stores v. Schroeder, Ky., 623 S.W.2d 900 (1981), the employee was injured when she stepped in a hole in a shopping center parking lot while walking from her car to her place of employment. In holding that the injury did not fall within the “operating premises” exception to the “going and coming rule,” we stated:
Two factors must be present to fix liability on the employer. First of all, the employer must control the area, and second, a work-related injury must have been sustained on the area....
The outcome of the subject action may have been altogether different had Schroeder been an employee of the shopping center. That, however, is not the case, and we are not constrained to further construe the workers’ compensation law so liberally as to lose all sense of proportions, which we would be doing if we permitted an award to be made to Schroeder under the proven facts. The proven facts clearly and unequivocally show that Schroeder’s injury did not happen on K-Mart’s operating premises.
Id. at 902-03.
In Hayes v. Gibson Hart Co., Ky., 789 S.W.2d 775 (1990), the employee was working for a contractor performing services at a job site within a plant owned by the contractor’s employer, T.V.A. The employee was injured when he stumbled over a “gob of concrete” while traversing a sidewalk after entering T.V.A.’s gate but before reaching the contractor’s job site. In reversing a finding of *320no coverage, we extended the “operating premises” exception to include private property within which is located the job site where the employer is providing services. “Hayes not only would not have been where the injury occurred, he could not have been there, but for his employment.” Id. at 777. Chief Justice Stephens dissented in an opinion joined by Justice Wintersheimer:
The uncontested facts show that the sidewalk where the fall occurred was owned, maintained, and completely and exclusively controlled by the T.V.A., not the employer. The employer had no right to correct any defects to reduce the hazard to its employees. Therefore, it is an unfair result to hold the employer liable for the injuries in this case.
Id. at 779.
In the case sub judice, the employee was injured while still on the premises of a privately owned parking structure, indeed, inside an elevator owned and maintained by, and exclusively under the control of, the owner of the parking structure. As in K-Mart, supra, and unlike Hayes, supra, she was “in transit on streets, sidewalks and parking lots where the public shares access,” Id. at 777, when the accident occurred. Contrary to the essential premise of the majority opinion, there is no evidence that the Lexington Public Library had any control over the maintenance or operation of the parking structure or its elevator. Under no stretch of the imagination could Pierson be found to have sustained her injury while on the library’s “operating premises.”1 In my view, the facts of this case are conceptually indistinguishable from those in K-Mart, supra.
Accordingly, I would affirm the Board and the Court of Appeals.
JOHNSTONE, J., joins this dissent.

. Nor does the "positional risk” exception to the "going and coining rule” apply, since Pierson was not on a work assignment when the accident occurred. Compare Corken v. Corken Steel Products, Inc., Ky., 385 S.W.2d 949 (1964).